 
Exhibit 10.9


RELEASE AND SETTLEMENT AGREEMENT
 
This Release and Settlement Agreement (“Settlement Agreement”) is entered into
as of June  22, 2009 (the “Effective Date”) between and among, on the one hand,
Andre Sassoon and Andre Sassoon International, Inc. (both hereinafter referred
to as “the Sassoon Parties”) and MCM Environmental Technologies, Inc., Caprius,
Inc., George Aaron (hereinafter referred to as “the Caprius Parties”, and
collectively with the Sassoon Parties, the “Parties”); and
 
WHEREAS, on December 17, 2002, the Sassoon Parties entered into an agreement
with MCM Environmental Technologies, Inc., its subsidiary MCM Environmental
Technologies, Ltd. and the then existing stockholders of MCM Environmental
Technologies, Inc., which are identified in said agreement (hereinafter, the
“Sassoon Agreement”); and
 
WHEREAS, on or about May 2, 2006, Sassoon commenced a civil action against the
Caprius Parties in the matter styled Andre Sassoon and Andre Sassoon
International, Inc. v. MCM Environmental Technologies, Inc., Caprius, Inc.,
George Aaron, Moledet Ackzakot 2000, Aguda Chaklait Shitufit, Ltd., Trefoil Tech
Investors, L.P., M.G. Strategy Development and Export Development, Ltd., Mezam
Capital Funds Management (Israel), Ltd., Beni Mosenson and Arye Addady, which
action was commenced in the Supreme Court of the State of New York in the County
of New York, Index No. 601535/2006 (the “Litigation”); and
 
WHEREAS, in the Litigation, Sassoon asserted claims seeking recovery for alleged
breach of contract of the Sassoon Agreement and certain other tort claims
relating to the Sassoon Agreement; and
 
WHEREAS, the Caprius Parties denied liability on any claims in the Litigation;
and
 
1

--------------------------------------------------------------------------------


 
WHEREAS, the Parties recognize the uncertainties involved in the Litigation, and
have determined that it is in their respective best interests to resolve the
differences between them by compromise and final settlement of the Litigation,
without any admission of liability on the part of any of the Parties and/or
their affiliates;
 
NOW, THEREFORE, in consideration of the mutual covenants, promises, warranties,
representations and undertakings set forth below and other good and valuable
consideration, including current, reasonably equivalent value and consideration,
the receipt and sufficiency of which hereby is acknowledged, the Parties agree
as follows:
 
1.  RECITALS INCORPORATED.  The foregoing recitals are incorporated herein by
reference as if fully set forth below.
 
2.  PAYMENT.  The Caprius Parties shall cause to be delivered to the Sassoon
Parties by wire transfer the amount of One Hundred Eighty Thousand Dollars
($180,000.00) (the “Settlement Amount”), so that such funds are received within
ninety (90) days of the Effective Date of this Settlement Agreement (the “Final
Receipt”).  The wired transfer is to be made to the following account:
 
UBS AG
ABA 026007993
UBS Financial Services
A/C #101-WA-258641-000
F/C Andre Sassoon
A/C #Y108978
 
If for any reason the Settlement Amount is ever subject to an action under
local, state or federal bankruptcy laws, including but not limited to an action
for a preferential payment for a fraudulent conveyance and/or is subsequently
disgorged, avoided, retracted, returned or otherwise rescinded, this Settlement
Agreement shall become null and void and the Parties shall be reinstated to
their full rights, including the right of the Sassoon Parties to reinstate the
Litigation with all applicable statutes of limitations having been deemed tolled
as of the Date the Litigation commenced.
 
2

--------------------------------------------------------------------------------


 
3.  DISMISSAL OF LAWSUIT.  Upon the Effective Date, the Caprius Parties shall
deliver to counsel for the Sassoon Parties an executed copy of the Stipulation
of Discontinuance in the form attached hereto as Exhibit A (the
“Stipulation”).  Within two (2) business days of the Final Receipt, counsel for
the Sassoon Parties shall deliver an executed Stipulation of Discontinuance to
counsel for the Caprius Parties or a copy thereof with evidence of due filing
with the Court.
 
4.  MUTUAL RELEASES.
A.)           Effective upon Final Receipt, and in consideration of the
Settlement Amount, the below release and other terms and conditions of this
Settlement Agreement, the Sassoon Parties on their own behalf and on behalf of
their present and former partners, principals, officers, directors, employees,
agents, receivers, trustees, attorneys, predecessors, successors, assigns,
successors in interest, parents, subsidiaries, affiliates, divisions
(collectively “Sassoon Releasors”), do hereby acknowledge full and complete
satisfaction of, and hereby do, finally and forever, release, acquit, and
discharge the Caprius Parites, their subsidiaries, affiliates, and parents,
their respective past and present heirs, successors, predecessors and assigns,
and each of their respective current and former officers, directors,
shareholders, owners, partners, managers, members, employees, servants, agents
and attorneys and their respective insurers (collectively “Caprius Releasees”),
of and from any and all demands, obligations, actions, causes of action,
counterclaims, rights, damages, losses, costs, contribution claims, claims for
restitution, suits, claims for sums of money, contracts, controversies,
agreements, judgments, expenses, compensation and demands of any nature
whatsoever, rights, liabilities, actions and causes of action of any nature,
whether at law or in equity, known or unknown, whether suspected or unsuspected,
including, without limitation, any individual claims and any claims in a
representative capacity they have, had or may have at any time based on, arising
out of or relating to, including the Sassoon Agreement, the Litigation and the
Settlement Amount.
 
3

--------------------------------------------------------------------------------


 
B.)           Effective upon Final Receipt, and in consideration of the above
release and other terms and conditions of this Settlement Agreement, the Caprius
Parties on their own behalf and on behalf of their present an former partners,
principals, officers, directors, employees, agents, receivers, trustees,
attorneys, predecessors, successors, assigns, successors in interest, parents,
subsidiaries, affiliates, divisions (collectively “Caprius Releasors”), do
hereby acknowledge full and complete satisfaction of, and hereby do, finally and
forever, release, acquit, and discharge each and all of the Sassoon Parties,
their subsidiaries, affiliates and parents, their respective past and present
heirs, successors, predecessors and assigns, and each of their respective
current and former officers, directors, shareholders, owners, partners,
managers, members, employees, servants, agents and attorneys and their
respective insurers (collectively “Sassoon Releasees”), of and from any and all
demands, obligations, actions, causes of action, counterclaims, rights, damages,
losses, costs, contribution claims, claims for restitution, suits, claims for
sums of money, contracts, controversies, agreements, judgments, expenses,
compensation and demands of any nature whatsoever, rights, liabilities, actions
and causes of action of any nature, whether at law or in equity, known or
unknown, whether suspected or unsuspected, including without limitation, any
individual claims and any claims in an representative capacity they have, had or
may have at any time based on, arising out of or relating to the Sassoon
Agreement, the Litigation and the Settlement Amount.
 
C.)           Nothing herein shall be deemed to constitute a release by any
Party of any obligation arising under this Settlement Agreement.
 
5.  ASSIGNMENT OF RIGHTS.  Within two (2) business days after Final Receipt, the
Sassoon Parties hereby agree to surrender, deliver and transfer to Caprius, Inc.
all stock certificates or other evidence of ownership of any stock issued by MCM
Environmental Technologies, Inc. and MCM Environmental Technologies, Ltd. in the
possession of the Sassoon Parties or any of their respective agents.  The
Sassoon Parties, for the good and valuable consideration described above,
assign, sell and transfer their rights, title, ownership and interest, and duty
of performance in any stock of MCM Environmental Technologies, Inc. and/or MCM
Environmental Technologies, Ltd. that is held by the Sassoon Parties or to which
is has any rights.  The Sassoon Parties hereby relinquish all rights to any
stock of MCM Environmental Technologies, Inc. and MCM Environmental
Technologies, Ltd. (together “MCM”) wherever and by whomever held.  It is agreed
that this Settlement Agreement is evidence of the consent of the Sassoon Parties
to the transfer to Caprius, Inc. of any and all rights to ownership of stock of
MCM.   It is further agreed by the Sassoon Parties that, if request is made by
any person or entity holding MCM stock, for evidence of the relinquishment of
all ownership rights of the Sassoon Parties, that the Sassoon Parties will
provide, as needed, cooperation necessary,  such assistance not to be
unreasonably withheld.
 
4

--------------------------------------------------------------------------------


 
6.  NO ADMISSIONS.  The Parties understand and agree that this is a compromise
and settlement of disputed claims.  Each of the Parties specifically denies any
liability or wrongdoing whatsoever on its part.  Neither this Settlement
Agreement or any of its provisions, terms or conditions (i) shall be construed
to be an admission of liability under the Sassoon Agreement or the Litigation,
or an admission of the validity or enforceability of any matters that are
released pursuant to this Settlement Agreement, nor (ii) may be offered or
received in evidence in any other action, proceeding, claim, or settlement
negotiation as evidence of an admission of liability or wrongdoing, or for any
other purpose; provided, however, that this Settlement Agreement, proof of its
execution, and payment of the consideration under its terms shall be admissible,
or may be offered or received in evidence (i) to prove settlement and release of
the claims set forth herein, and/or (ii) to enforce this Settlement Agreement.
 
7.  ATTORNEYS’ FEES AND COSTS.  Each of the Parties shall bear its own
attorneys’ fees and costs arising from the claims that were asserted or that
could have been asserted in the Litigation and arising from the negotiation and
preparation of this Settlement Agreement.
 
5

--------------------------------------------------------------------------------


 
8.  REPRESENTATIONS AND WARRANTIES. Each of the Sassoon Parties and the Caprius
Parties represents and warrants to each other as follows:
 
a.      that no other persons or entities have any interest in the claims,
demands, obligations, or causes of action referred to in or released by this
Agreement, and the Sassoon Parties represent and warrant that they have the sole
and exclusive right to receive the Settlement Amount;
 
b.      that they have not sold, assigned, transferred, pledged, conveyed or
otherwise disposed of any of the claims, demands, obligations, or causes of
action which constitute or are based, related to or arise out of the Sassoon
Agreement, the Litigation or the Settlement Amount;
 
c.      that the person or persons who execute this Settlement Agreement on
behalf of each of the Parties represents and warrants that he or she has been
duly authorized to do so;
 
d.      That all corporate action necessary for the execution and performance of
the transactions contemplated by this Agreement has been duly taken, and that no
consents are required from any other person or entity for the execution and
performance of the transactions contemplated by this Settlement Agreement;
 
e.      that the execution, delivery and performance of this Settlement
Agreement in compliance with the provisions hereof, does not (i.) violate or
conflict with any of the terms or conditions of any Party’s governing
documents;  (ii.) conflict with or result in a breach of any terms, conditions
or provisions of, or constitute (with notice or lapse of time or both) a default
(or give rise to any right of termination, cancellation or acceleration) under
or results in the creation of any lien or encumbrance upon any asset of any
Party or any contract to which it is a party, or (iii.) violate any law.
 
6

--------------------------------------------------------------------------------


 
9.  FINAL ACCORD AND SATISFACTION.  This Settlement Agreement and the Releases
contained herein are intended to be, except to the extent expressly state
therein, final and binding upon the Parties and are intended as a full and final
accord and satisfaction among the Parties, and each Party expressly relies on
the finality of this Settlement Agreement as a substantial factor inducing such
Party’s execution of this Settlement Agreement.
 
10.  COUNTERPARTS.  This Settlement Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same agreement.  The exchange of facsimile copies
shall suffice for purposes of establishing the Parties’ execution of this
Settlement Agreement, provided that original signatures shall subsequently be
exchanged.
 
11.  ENTIRE AGREEMENT.  This Settlement Agreement and the exhibit referenced
herein contain the entire agreement between the Sassoon Parties and the Caprius
Parties with regard to the matters set forth in it and may only be amended,
modified or waived by a written instrument executed by each of the Parties.  The
mutual obligations and undertakings of the Parties expressly set forth in this
Settlement Agreement are the sole consideration for this Settlement Agreement,
and no representations, promises, or inducements of any nature whatsoever have
been made by any of the Parties other than those expressly appearing in this
Settlement Agreement.  Each of the Parties and counsel for each of the Parties
has reviewed and revised this Settlement Agreement, and accordingly, the rule of
construction that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Settlement Agreement.
 
7

--------------------------------------------------------------------------------


 
12.  WAIVER.  A waiver of any term or condition of this Settlement Agreement
will not be deemed to be, and may not be construed as, a waiver of any other
term or condition hereof.
 
13.  GOVERNING LAW.  This Settlement Agreement shall be governed by, and
construed and enforced in accordance with the laws of the State of New York,
without regard to principles of conflicts of laws.
 
14.  ENFORCEMENT.  Any dispute arising out of or relating to this Settlement
Agreement shall be adjudicated exclusively in the Court of the State and located
in the County of New York and each of the Parties hereby irrevocably consents to
the jurisdiction and venue of such court for the purpose of any such dispute(s),
and waives any claim or defense that any such court lacks jurisdiction or that
such forum is not convenient or proper.
 
15.  SUCCESSORS AND ASSIGNS:  This Settlement Agreement shall be binding upon
and shall inure to the benefit of the Parties hereto and their respective
successors and assigns.
 
16.   HEADINGS.  Paragraph headings contained in this Settlement Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Settlement Agreement.
 
17.  NOTICES.  All notices or other communications under this Settlement
Agreement shall be in writing and deemed to be duly delivered if delivered in
person, by overnight mail, or by confirmed fax or electronic delivery, followed
by hard copy delivery.
 
If to the Caprius Parties, such notice or communication shall be delivered to:
 
 
Caprius, Inc.
C/O Mr. Dwight Morgan

 
10 Forest Avenue,  Suite 220

 
Paramus, New Jersey 07652

 
Telephone: (201) 342-0900

 
Telecopy: (201) 968-0393

 
Email:  dmorgan@mcmtech.com

 
8

--------------------------------------------------------------------------------



 
 
Mr. George Aaron

 
52 Brayton Street

 
Englewood, New Jersey 07631

 
Tel (201) 851-6400 or (201) 541-0533

 
Email: gaaron@mcmtech.com



With a copy to:


William P. Larsen, III, Esq.
D’Amato & Lynch
70 Pine Street
New York, New York  10270-0110
Telephone:  (212) 909-2090
Telecopy:  (212) 269-3559
 
Email:  wlarsen@damato-lynch.com



 
If to Sassoon, such notice or communication shall be delivered to:

 
 
Mr. Andre Sassoon

 
641 5th Avenue, Apt 37D

 
New York, NY 10022

 
Telephone:  (212) 759-8455

 
Email: andresassoon@aol.com



 
With a copy to:

 
 
Mark A. Kornfeld, Esq.

 
Hogan & Hartson, LLP

 
875 Third Avenue

 
New York, NY 10022

 
Telephone: (212) 918-3604

 
Telecopy: (212) 918-3100

 
Email: makornfeld@hhlaw.com

 
IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement as of
June 22, 2009.
 
ANDRE SASSOON
   
ANDRE SASSOON INTERNATIONAL, INC.
           
/s/André Sassoon
   
/s/André Sassoon
 
 
   
By: Andre Sassoon, President and CEO.
 

 
9

--------------------------------------------------------------------------------


 
MCM ENVIRONMENTAL TECHNOLOGIES, INC.
   
CAPRIUS, INC.
           
/s/George Aaron
   
/s/Dwight Morgan
  By: 
George Aaron
Chairman
   
By:  Dwight Morgan
                     
GEORGE AARON
                 
/s/George Aaron
                 

 
10

--------------------------------------------------------------------------------

 
 